Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 04/28/2022 is acknowledged and made final. Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-12 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 is rejected as being vague and indefinite when it recites "indeterminate shape”, because one of ordinary skill in the art would not know what kind of shape is indeterminate shape. For the purpose of this office action, the  indeterminate shape is taken as any shape of the component (B). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masatosji et al (JP 0493359, of record, ‘359 hereafter).
 Regarding claims 1-3 and 5-12, ‘359 discloses a resin composition containing an allyloxysilylpolyoxypropylene being an organic polymer with polyether main chain containing two or more hydrolyzable silyl groups (component E), carbon powder being a thermally conductive filler (component D), polydimethyl-siloxane having a silanol group being a silicone compound having a polar group at terminal (component A), a curing catalyst (component C), and a silane compound having hydrolyzable functional group (component B) (see Example 1-3); wherein the content of the thermally conductive filler can be 5 to 500 part per 100 parts main resin which satisfies present limitations of claim 5 (see page 4 of the translation). ‘359 also discloses that the cured product of this composition can be used to seal an electronic component (page 5).
Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correia et al (US 2009/0018260, of record, ‘260 hereafter),
 Regarding claims 1-5, 7-8 and 10-11, ‘260 discloses a resin composition containing an organic polymer with polyether main chain containing two or more hydrolyzable silyl groups (component a) ([0005]-[0030]), functionalized silica particles (component b) being a thermally conductive filler with a content in a range of 5 to 80 parts per 100 parts of total composition) ([0032]-[0044]), a crosslinker having amino, silanol carbinol  or carbonyl group being a silicone compound having a polar group at terminal with a content range of 0.01 to 20 % by weight of total composition (component d, [0008], [0048]-[0049]), a curing catalyst (component c, [0007], [0045]-[0047])). ‘260 also discloses a cured product formed from the composition ([0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782